TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00191-CV



 Austin Metal Productions Company, Inc., a/k/a Austin Material Handling, Co., Appellant

                                                 v.

                             ASI Storage Solutions, Inc., Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-11-001064, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed an agreed motion to dismiss its appeal, explaining that the parties

have settled their dispute. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: May 24, 2013